- HOUCKS, J.
The parties are in the same relation as they were in the Court below and will be referred to as plaintiff and defendant.
This was an action on a promissory note and the petition was in the usual form.
The answer denied that plaintiff was the owner and holder of said note in due course for value, and alleged that plaintiff had due notice of the refusal of defendants to pay the same. The answer also alleged that the note was obtained by fraud.
The case was tried to a jury and a verdict returned for defendants, on which judgment was entered.
On error the Court of Appeals affirmed the Common Pleas and held as follows:—
The only question at issue, as presented by the record, is whether or not plaintiff was a legal holder of said note for value, in due course, before due and without actual knowledge of any infirmity in the note or defect in the title or of such facts that its action in- taking- the note amounted to bad faith.
Defendans claim that the bank took the note merely for collection for one Harwood and not as owner. Plaintiff claims that it held the note as collateral security for a note given it by Harwood for a loan of money made him by the bank, and that it was thus an innocent holder for value in due course before due.
While Harwood and the president and cashier of the bank all testify that said note, together with other notes, was delivered to the bank as collateral security the record shows that when any of these notes were paid, the amount was credited to- the checking account of Harwood and was not credited on the note for which they testified such collateral note was held as security. Said officers further testified- that defendant’s note was being handled in this way.
Under this state of facts, we are unanimously of the opinion that the jury was fully justified in finding that plaintiff was not the legal owner and holder of defendant’s note, for value, in due course, before due.
Judgment affirmed.
(Washburn, PJ., and Pardee, J., concur).
Note: See also OA. 5 Abs. 374; dock. 4-9-27, 5 Abs. 249; mo. cer. ov., 5 Abs. 301.